DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the combination of  ahigh-efficiency lighting system for an LCD projectors, comprising an LED light source (1), a condensing device (2), a collimator lens (3), a quarter wave plate (4), and a brightness enhancement type polarizer (5), an LCD light valve (6), a field lens (7) and projection lens (8) which are provided in sequence according to a direction of a light travel; wherein the LED light source (1) comprises a thermally conductive substrate (103), and a light-emitting area is provided on the thermally conductive substrate (103), a plurality of light-emitting chips (102) are provided on the light-emitting area, and a gap is provided between two adjacent light-emitting chips (102); a reflective film (101) for reflecting light is provided on an area which is in the light-emitting area and outside the light-emitting chips (102);

wherein the brightness-enhancing polarizer (5) is a linear polarizer, and a transmission axis of the brightness-enhancing polarizer (5) consists with a polarization plane of an incident polarized light required by the LCD light valve (6), the brightness- enhancing polarizer (5) transmits a linearly polarized light required by the LCD light valve (6); a reflection axis of the type polarizer (5) is orthogonal to the transmission axis of the type polarizer (5), and the brightness enhancement polarizer (5) reflects a linearly polarized light orthogonal to the polarization plane of the transmission axis;
wherein a fast axis of the quarter wave plate (4) and the transmission axis of the brightness-enhancing polarizer (5) are aligned with an angle of +45°, -45°, +135°, or - 135°, or
wherein the quarter wave plate (4) comprises two pieces of one eighth wave plate, the two pieces of one eighth wave plate are combined to form an equivalent fast axis, and the equivalent fast axis of the wave plate combination and the transmission axis of the brightness-enhancing polarizer (5) form an angle of +45°, -45°, +135° or -135°.   
In the cited reference claims 2,3 and 4  depend from claim 1, but are not combined together.  Therefore the double patenting rejection would not apply.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd